Citation Nr: 0631742	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant alleges that he had active military service 
during World War II.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Manila, the 
Republic of the Philippines, VA Regional Office (RO), which 
denied the appellant's claim for benefits because the 
appellant did not have the required military service to be 
eligible to VA benefits.  

In a January 2004 decision, the Board determined that the 
criteria for basic eligibility for VA disability 
compensation and pension benefits had not been met and the 
claim was denied.  A timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (Court).  

In an October 2005 memorandum decision, the Court vacated 
the January 2004 Board decision on the basis that the Board 
failed to provide an adequate statement of reasons and 
bases.  The Court indicated that the Board failed to 
consider adequately whether the service department 
certification was valid.  The Court noted that the Board did 
not discuss the meaning of a handwritten note on the service 
department certification or whether the proper forms were 
supplied to the service department.  The Court found that 
the Board failed to identify the reasons for its conclusion 
that the service department finding was based upon a 
thorough search.  The Court remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an application for disability benefits, the appellant 
reported that he had served with the Guerrilla forces, under 
the command of LT. P. Pangangaan and he was inducted in 
March 1945 and discharged on February 8, 1946.  Documents 
including rosters purporting to be of the Philippines Army 
indicate the presence of the appellant in a neighborhood 
association, and part of a division in 1944 and 1945. The 
appellant is listed as an arresting sergeant of a suspected 
Japanese agent in April 1944.  The appellant also provided 
an enlistment document reflecting service in the Army of the 
Philippines and a Philippines Army discharge document.  
According to these documents the appellant was discharged 
from the Philippines Army on February 8, 1946.

In March 2002, the RO sent a letter to the Chief of the 
Noncurrent Records Section of the Adjutant General in Camp 
Aguinaldo, Quezon City, Philippines, and requested a copy of 
the appellant's Form 23 Processing Affidavit.  In May 2002, 
the RO received from the Adjutant General a certified copy 
of the appellant's Enlistment Record and Final Indorsement.  
In May 2002, the RO requested verification of the 
appellant's service by the service department.  The 
certified Enlistment Record and Final Indorsement were 
attached to the request.  In a July 2002 response, the 
National Personal Records Center (NPRC) indicated "Subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."  This information was 
stamped on the form.  However, handwritten on the form was 
"Documents submitted is [sic] not acceptable since it is not 
PA AGO Form 23."     

The Bord finds that additional development is needed to 
determine whether the appellant has verified active service 
with the United States Armed Forces.  The RO should again 
contact the Adjutant General and request clarification as to 
whether the certified document submitted by the Adjutant 
General in May 2002 is, in fact, a Form 23.  It appears from 
the NPRC response that the document is not a Form 23.  If 
the certified form is not a Form 23, the RO should request 
the Adjutant General to conduct another search for the 
appellant's Affidavit For Philippine Army Personnel, PA AGO 
Form 23.  Once a response from the Adjutant General  is 
received, the RO should again contact the NPRC and request 
verification of the appellant's service.  Any additional 
documents from the Adjutant General should be submitted to 
the NPRC.  The NPRC should be asked to clarify the 
handwritten remarks which indicate "Documents submitted is 
[sic] not acceptable since it is not PA AGO Form 23" on the 
July 2002 response, and indicate whether the documents 
submitted to the NPRC were considered when verifying the 
appellant's service.  VA is obliged to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Whenever VA attempts to obtain records from a 
Federal department or agency...the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  VA is obliged to seek 
copies of relevant service medical, and other service 
department records.  38 U.S.C.A. § 5103A(c)(1).  

Accordingly, this case is remanded for the following action: 

1.  The RO should contact the Adjutant 
General and request clarification as to 
whether the certified form submitted by 
the Adjutant General in May 2002 is, in 
fact, a Form 23.  If the certified form 
is not a Form 23, the RO should request 
the Adjutant General to conduct another 
search for the appellant's Affidavit For 
Philippine Army Personnel, PA AGO Form 
23

2.  Once a response from the Adjutant 
General is received, the RO should 
contact the NPRC and request 
verification of the appellant's service.  
Any additional documents from the 
Adjutant General should be submitted to 
the NPRC.  The NPRC should be asked to 
clarify the handwritten remarks which 
state "Documents submitted is [sic] not 
acceptable since it is not PA AGO Form 
23" on the July 2002 response and 
indicate whether the documents submitted 
to the NPRC were considered when 
verifying the appellant's service.  If 
the response from NPRC is unclear, the 
RO should undertake any necessary 
follow-up action to clarify the 
response.

3.  After completion of the above and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
determine if the claims can be granted.  
If all the desired benefits are not 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



